Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshiba (USPN 2018/0362382).

With regard to claim 1,
Hoshiba discloses an inlay for a sleeve shaft capable of collecting particles originating from a material of the sleeve shaft at least in part (functional limitations of apparatus claims are considered anticipated if the prior art apparatus is capable of functioning as claimed), at least one fluid being flowable through the sleeve shaft along an axial direction which is parallel to a main extension of the sleeve shaft, the inlay comprising at least one first wall section (40a) and the inlay is inserted or insertable at least in part into a sleeve shaft such that at least one part of the first wall section has a radial distance from at least one first area of an inner surface of the sleeve shaft, and, hence, that the inlay together with the first area of the inner surface of the sleeve shaft encloses at least one volume domain, which volume domain is limited in the axial direction by a limiting element comprised by the inlay (see figure 2).
With regard to claim 2,
Hoshiba discloses the inlay of claim 1, wherein particles, which could be moving at least in part mediated by at least one of a fluid flow or gravity along the inner surface of the sleeve shaft along the axial direction, reach the volume domain and get trapped, hence, are capable of having been prevented from moving further along the axial direction (functional limitations of apparatus claims are considered anticipated if the prior art apparatus is capable of functioning as claimed).
With regard to claim 3,
Hoshiba discloses the inlay of claim 1, wherein the inlay comprises at least one zone of cylindrical form (40a), and a first shell of at least one first section of the cylindrical zone comprises the first wall section (40a).
With regard to claim 4,
Hoshiba discloses the inlay of claim 3, wherein the first section comprises at least one first end section (40a) of the inlay.
With regard to claim 5,
Hoshiba discloses the inlay of claim 3, wherein the cylindrical zone has at least one second section (40b), which is different to the first section of the cylindrical zone, with a second shell comprising at least one second wall section, wherein a first outer diameter of the first wall section is smaller than a second outer diameter of the at least one second wall section (see figure 2).
With regard to claim 6,
Hoshiba discloses the inlay of claim 5, wherein at least one of the following is fulfilled: the second section comprises at least one second end section of the inlay; or the second section follows after the first section along the axial direction (See figure 2).
With regard to claim 7,
Hoshiba discloses the inlay of claim 5, wherein the limiting element is formed by at least one transition from the first wall section to the second wall section (see figure 2).
With regard to claim 8,
Hoshiba discloses the inlay of claim 7, wherein the transition is designed in at least one cross sectional plane at least one of in the form of at least one step or in the form of at least one arc segment (see figure 2).
With regard to claim 9,
Hoshiba discloses the inlay of claim 3, wherein the limiting element is at least one of formed or arranged in at least one end section of the first wall section (see figure 2).
With regard to claim 10,
Hoshiba discloses the inlay of claim 9, wherein at least one of the following is fulfilled: the limiting element is in one piece with the first wall section; or the end section of the first wall section is facing away from the at least one first end section of the inlay (see figure 2).
With regard to claim 11,
Hoshiba discloses the inlay of claim 3, wherein the inlay comprises at least one stop element (40b) and the at least one stop element is at least one of: designed in the form of at least one collar; designed at least in part in one piece with the limiting element; designed at least in part in one piece with the second wall section; or provided in at least one end section of the inlay (see figure 2).
With regard to claim 12,
Hoshiba discloses the inlay of claim 1, wherein the inlay comprises at least one of: at least one fastener for arranging the inlay at the sleeve shaft; at least one distant element; or at least one stop element (40b).
With regard to claim 13,
Hoshiba discloses the inlay of claim 1, wherein at least one of the following is fulfilled: the inlay is connected or connectable with the sleeve shaft by at least one of welding, in a positive locking manner, or in a frictional locking manner; or the volume domain is at least in part in the form of at least one ring volume (element is capable of being welded to sleeve).
With regard to claim 14,
Hoshiba discloses the inlay of claim 1, wherein particles are capable of comprising at least one of oxidation products of material of the sleeve shaft, cinder particles or corrosion particles (functional limitations of apparatus claims are considered anticipated if the prior art apparatus is capable of functioning as claimed).
With regard to claim 15,
Hoshiba discloses the inlay of claim 14, wherein particles are capable of having been created by the reaction of steel together with oxygen at temperatures of between 1000 to 1500 degrees C(functional limitations of apparatus claims are considered anticipated if the prior art apparatus is capable of functioning as claimed).
With regard to claim 16,
Hoshiba discloses the inlay of claim 1, wherein the inlay has a configuration sigh that it is able to at least one of not substantially affect the fluid flow within the sleeve shaft negatively or not substantially affect the shape, the quality or the geometric properties of a produced glass tube strand (functional limitations of apparatus claims are considered anticipated if the prior art apparatus is capable of functioning as claimed).
With regard to claim 17,
Hoshiba discloses a sleeve shaft (10), comprising: at least one inlay (40) capable of  collecting particles originating from material of the sleeve shaft at least in part (functional limitations of apparatus claims are considered anticipated if the prior art apparatus is capable of functioning as claimed), wherein at least one fluid is capable of being flowable through the sleeve shaft along an axial direction which is parallel to a main extension of the sleeve shaft (functional limitations of apparatus claims are considered anticipated if the prior art apparatus is capable of functioning as claimed), the at least one inlay comprising at least one first wall section (40a) and the at least one inlay is inserted at least in part into the sleeve shaft such that at least one part of the first wall section has a radial distance from at least one first area of an inner surface of the sleeve shaft, and, hence, that the at least one inlay together with the first area of the inner surface of the sleeve shaft encloses at least one volume domain, which volume domain is limited in the axial direction by a limiting element comprised by the at least one inlay (see figure 2).
With regard to claim 18,
Hoshiba discloses the sleeve shaft of claim 17, wherein the sleeve shaft and the at least one inlay are arranged in a coaxial manner (see figure 2).
With regard to claim 19,
Hoshiba discloses the sleeve shaft of claim 17, wherein the sleeve shaft comprises at least one of steel, chromium-nickel steel, or 2.4633 steel as material (see paragraph 32).
With regard to claim 20,
Hoshiba discloses  A refractory tube for use in a glass tube drawing process, the refractory tube comprising: at least one outer surface (30a) comprising at least one of platinum or at least one platinum alloy (see paragraph 62); and a sleeve shaft (10) inserted into the refractory tube, the sleeve shaft comprising at least one inlay(40) capable of collecting particles originating from material of the sleeve shaft at least in part (functional limitations of apparatus claims are considered anticipated if the prior art apparatus is capable of functioning as claimed), wherein at least one fluid is capable of flowing through the sleeve shaft along an axial direction which is parallel to a main extension of the sleeve shaft (functional limitations of apparatus claims are considered anticipated if the prior art apparatus is capable of functioning as claimed), the at least one inlay comprising at least one first wall section (40a) and the at least one inlay is inserted at least in part into the sleeve shaft such that at least one part of the first wall section has a radial distance from at least one first area of an inner surface of the sleeve shaft (see figure 2), and, hence, that the at least one inlay together with the first area of the inner surface of the sleeve shaft encloses at least one volume domain (see figure 2), which volume domain is limited in the axial direction by a limiting element comprised by the at least one inlay (See figure 2).
With regard to claim 21,
 Hoshiba discloses the refractory tube of claim 20, further comprising a shell comprising an axial extension, wherein a total axial length L of the at least one inlay, a heat resistance parameter γ of at least parts of a material of the at least one inlay and an axial distance d between a position where molten glass is capable of running onto the refractory tube and an end of the refractory tube, from which end a glass tube is capable of having been drawn, meet the condition: L≤15γd, wherein the heat resistance parameter γ is defined as γ = 1 - E  ( 300 °C) - E( 1300°C) / E( 300°C . ) with E(T) being the Young's modulus of a metal material comprised by the at least one inlay at temperature T, and wherein the position where molten glass runs onto the refractory tube is defined as a center of the axial extension of the shell part (functional limitations of apparatus claims are considered anticipated if the prior art apparatus is capable of functioning as claimed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2020/0087190, 2020/0079675, 2018/0362384.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571)270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2875